Simmons, Justice.
Mrs. Denmead sued the railroad company for damages. The jury returned a verdict for the plaintiff', and the defendant made a motion for a new trial upon the sole ground that the verdict was contrary to law and the evidence. The motion was overruled, and the defendant excepted.
1. The only ground argued before us was, that the verdict was contrary to the evidence. The evidence was conflicting upon the main point in the case; and the j ury believed the witnesses for the plaintiff. The court was satisfied with the verdict, and we will not interfere with his judgment in refusing to grant a new trial.
2. Complaint was made in the argument of unfairness in the conduct of the case on the part of the plaintiff,' because the plaintiff took the evidence of a female colored witness by interrogatories, and brought other females into court by subpoenas and had their testimony *356before the jury. It was argued that the colored female witness whose testimony was taken by interrogatories, was of such bad character that if she had been subjected to cross-examination before the court and jury, the jury would not have believed her. She being a female, the plaintiff, under, the law, had the right to take her testimony by interrogatories. If the defendant had desired this witness examined before the court and jury, and could have given the court any special , reasons therefor, the judge had the power to compel her presence at the court, and doubtless would have done so upon proper application made to him, and sufficient reasons assigned, for the necessity of her attendance. Powell v. Augusta, etc. R. R. Co., 77 Ga. 192, 198 ; R. & D. R. R. Co. v. Childress, 82 Ga. 719; Code, §206(4).

Judgment affirmed.